Order entered October 31, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00642-CV

                                  BRIDGET PARSON, Appellant

                                               V.

                                    BECKY COLE, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-1501563-B

                                           ORDER
       It has come to the Court’s attention that appellant has filed a petition for bankruptcy in

the United States Bankruptcy Court. This automatically suspends further action in this appeal.

See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.

                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE